OPINION OF THE COURT
PER CURIAM.
The Petitioner, a defendant charged with driving under the influence, alleges that the trial court departed from the essential requirements of the law by ordering the suspension of his driver’s license for refusing to take a breath test. The Court has reviewed the video tape and finds that, under the facts of this case, the Petitioner did refuse to take the test and thus is subject to the penalty for such refusal. In so holding the Court finds that there was no violation of the guidelines set in *66Larmer v Department of Highway Safety, 522 So.2d 941 (4th DCA 1988), which we specifically adopt.
AFFIRMED.